Exhibit 10.3(b)

Schedule of Warrants Issued

Through November 1, 2012, warrants in the form filed as Exhibit 10.3(a) to this
Quarterly Report on Form 10-Q of KiOR, Inc. were issued pursuant to the Loan and
Security Agreement dated as of January 26, 2012 among the Company, KiOR Columbus
LLC, 1538731 Alberta Ltd., 1538716 Alberta Ltd. and KFT Trust, Vinod Khosla,
Trustee as follows:

 

Date Issued

  

Warrantholder

  

Numbers of Underlying Shares

  

Exercise Price

  March 1, 2012    1538731 Alberta Ltd.    5,575    $ 11.62       1538716
Alberta Ltd.    9,954    $ 11.62       KFT Trust, Vinod Khosla, Trustee    7,764
   $ 11.62    April 1, 2012    1538731 Alberta Ltd.    3,390    $ 13.15      
1538716 Alberta Ltd.    6,052    $ 13.15       KFT Trust, Vinod Khosla, Trustee
   4,721    $ 13.15    May 1, 2012    1538731 Alberta Ltd.    4,581    $ 11.62
      1538716 Alberta Ltd.    8,180    $ 11.62       KFT Trust, Vinod Khosla,
Trustee    6,381    $ 11.62    June 1, 2012    1538731 Alberta Ltd.    5,432   
$ 11.62       1538716 Alberta Ltd.    9,700    $ 11.62       KFT Trust, Vinod
Khosla, Trustee    7,566    $ 11.62    July 1, 2012    1538731 Alberta Ltd.   
5,367    $ 11.62       1538716 Alberta Ltd.    9,583    $ 11.62       KFT Trust,
Vinod Khosla, Trustee    7,475    $ 11.62    August 1, 2012    1538731 Alberta
Ltd.    6,347    $ 11.62       1538716 Alberta Ltd.    11,333    $ 11.62      
KFT Trust, Vinod Khosla, Trustee    8,840    $ 11.62    September 1, 2012   
1538731 Alberta Ltd.    6,905    $ 11.62       1538716 Alberta Ltd.    12,329   
$ 11.62       KFT Trust, Vinod Khosla, Trustee    9,617    $ 11.62   
October 1, 2012    1538731 Alberta Ltd.    5,636    $ 11.62       1538716
Alberta Ltd.    10,064    $ 11.62       KFT Trust, Vinod Khosla, Trustee   
7,850    $ 11.62    November 1, 2012    1538731 Alberta Ltd.    9,373    $ 11.62
      1538716 Alberta Ltd.    16,736    $ 11.62       KFT Trust, Vinod Khosla,
Trustee    13,054    $ 11.62   